Citation Nr: 1724533	
Decision Date: 06/28/17    Archive Date: 07/10/17

DOCKET NO.  10-02 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for service-connected residuals, right ankle injury (exclusive of the period from December 10, 2008, to January 31, 2009, during which a temporary total disability rating was assigned pursuant to 38 C.F.R. § 4.30 (2016)).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Army from March 2005 to June 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In a May 2009 rating decision, the agency of original jurisdiction (AOJ) assigned a temporary total disability rating for his service-connected right ankle disability due to surgical or other treatment requiring convalescence from December 10, 2008, to January 31, 2009.  See 38 C.F.R. § 4.30.  A 10 percent rating was resumed from February 1, 2009.  

Despite the May 2009 rating decision, higher ratings are still assignable for the Veteran's service-connected right ankle disability.  Because he is presumed to seek the maximum available benefit, the Board has characterized the appeal pertaining to the assigned rating for that disability as set forth on the title page (excluding the period during which a temporary total rating was assigned).  AB v. Brown, 6 Vet. App. 35, 38 (1993).

In October 2016, the Board remanded the Veteran's claim for further development.  The case has since been returned for further appellate review.  

Following the December 2016 Supplemental Statement of the Case, additional evidence was associated with the claims folder, including VA treatment records.  In the May 2017 appellate brief, the Veteran's representative waived AOJ consideration of this evidence.  See 38 C.F.R. § 20.1304 (2016).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

In Correia v. McDonald, 28 Vet. App. 158 (2016), the United States Court of Appeals for Veterans Claims held that, to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of 38 C.F.R. § 4.59 (2016).  The final sentence of section 4.59 directs that the joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  

During the course of the appeal, the Veteran has undergone a number of VA examinations to address the nature and severity of his service-connected right ankle disability, most recently in December 2016.  Although the December 2016 VA examination report addresses range of motion for both ankles, it does not address range of motion testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing.  Therefore, the Veteran should also be scheduled for an updated VA examination to assess the severity of his right ankle disability.

On remand, the AOJ should associate with the record any outstanding VA treatment records that are not currently associated with the claims file.  Records dated through November 15, 2016, are currently of record.  Additionally, the Veteran should be given the opportunity to identify any outstanding pertinent records.

Accordingly, the case is REMANDED for the following action:

1. Associate any VA treatment records dated after November 15, 2016, with the Veteran's claims file, to include all records related to his service-connected right ankle disability.

2.  Give the Veteran an additional opportunity to identify any outstanding pertinent evidence that has not already been associated with the claims file.  The AOJ should then attempt to obtain those records if the Veteran provides the appropriate authorization.

3.  Schedule the Veteran for an appropriate VA examination to assess the current nature and severity of his right ankle disability.  The claims file must be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  

The right ankle should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

If there is clinical evidence of pain on motion, the examiner should indicate the degree of dorsiflexion and/or plantar flexion at which pain begins.  The examiner should also provide an assessment of any functional impairment, such as weakness, excess fatigability, incoordination, or pain due to repeated use or flare-ups, and should portray these factors in terms of degrees of additional loss in range of motion (beyond that which is demonstrated clinically), if feasible.

All opinions or findings provided must include an explanation for the bases for the opinion.  
4.  Thereafter, and after any further development deemed necessary, the issue on appeal should be reajudicated.  If the benefits sought on appeal are not granted, the Veteran should be provided with a Supplemental Statement of the Case and afforded the appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




